Exhibit 10.1

         
(IDENIX LOGO) [b70152ipb7015200.gif]
  Idenix Pharmaceuticals, Inc.    
 
  One Kendall Square   Main Tel: 617.995.9800
 
  Building 1400   Main Fax: 617.995.9030
 
  Cambridge, MA 02139   www.idenix.com

May 14, 2008
David Standring, Ph.D.
205 Gun Hill St
Milton, MA 02186
Dear David:
This letter confirms your employment status and the specific benefits you are
entitled to as Executive Vice President of Biology. The following terms and
conditions are effective immediately:
Title: Executive Vice President, Biology
Base Salary: Your semi-monthly salary will be $10,833.34 (equivalent to an
annual rate of $260,000), subject to applicable withholding and payable in
accordance with normal payroll practices of Idenix. The Base Salary shall be
reviewed annually for additional increases, if any, which is the sole discretion
of the Idenix Compensation Committee. After any such increase, the term “Base
Salary” as utilized herein shall thereafter refer to the increased amount.
Equity: You shall have annual performance targets and opportunities to be
awarded additional equity awards and incentives. Such awards may include stock
options, restricted stock grants and other equity linked incentives. The actual
type of award and number of shares to be awarded under such target equity
opportunity shall be subject to annual approval by the Board and conditioned
upon the achievement of annual performance targets established by the Board.
Currently, it is anticipated that the target equity award would be comprised of
an annual grant of options to purchase 30,000 shares of Idenix’s common stock.
Benefits: You will continue to be eligible to participate in all benefit plans
Idenix provides its employees.
Location: Your position will continue to be based at Idenix’ offices in
Cambridge, Massachusetts.
Incentive based compensation: You will continue to be eligible for an annual
target cash bonus (“Target Bonus”) equal to 35% of your Base Salary. The actual
cash bonus may range from 0% to a maximum aggregate amount of 200% of the target
bonus. Your Target Bonus as a percentage of Base Salary may, at the discretion
of the Board, be periodically reviewed for increase.
Termination: You and Idenix each agree that your employment with Idenix is that
of an employee at will. Both you and Idenix have the right to terminate your
employment at any time for any or no reason, subject to the consequences
provided herein.
In the event Idenix terminates your employment for reasons other than Cause (as
defined in Appendix A hereto), you will be entitled to receive the following:

 



--------------------------------------------------------------------------------



 



David Standring, Ph.D.
May 14th, 2008
Page 2 of 5

1.   Lump sum payment equivalent to one year of Base Salary and the greater of:
(i) the Target bonus; or (ii) the bonus you earned in the preceding year in
which the termination of your employment occurs,, less any and all applicable
taxes and withholdings;   2.   Immediate vesting and exercisability of all
outstanding equity awards; and   3.   Provided you timely elect and remain
eligible for benefits continuation pursuant to the federal “COBRA” laws,
continued payment by Idenix of premiums for you (and your covered dependents)
under the group health, dental and life insurance coverage at the active
employee rates for a period of 12 months subsequent to the date of your
termination.       Termination Within One Year After a Change in Control. If
your employment is terminated by Idenix (or any successor to Idenix) without
Cause, in each case within one (1) year following a Change in Control (as
defined in Appendix A hereto) you shall be entitled to an additional lump-sum
amount equivalent to one year of Base Salary and the greater of your Target
Bonus or the actual bonus for the year preceding the year in which termination
of employment occurs, payable as soon as practicable following the termination
of employment.       Excise Tax Provision. Anything herein to the contrary
notwithstanding, to the extent that any payment, entitlement or benefit provided
under this Agreement or any other agreement, plan, policy, program or
arrangement of the Company (the “Payments”) would be subject to the imposition
of the excise tax imposed under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), or any similar Federal or state law (an “Excise
Tax”), the Payments shall be reduced (but not below zero) to the maximum amount
as will result in no portion of the Payments being subject to such Excise Tax
(the “Safe Harbor Cap”), but only if the net after-tax amount that would be
received by the Employee, taking into account all applicable Federal, state and
local income taxes and the imposition of the Excise Tax, is greater than the net
after-tax amount, similarly determined, that would be received by the Employee
if Payments are not reduced to the Safe Harbor Cap. Unless the Employee has
given prior written notice specifying a different order to the Company to
effectuate the reductions described in the preceding sentence, the Company shall
reduce or eliminate the Payments to the Safe Harbor Cap, by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments. Any notice given by the Employee pursuant
to the preceding sentence shall take precedence over the provisions of any other
plan, arrangement or agreement governing the Employee’s rights and entitlements
to any benefit, entitlement or compensation.       Section 409 A Treatment: If
any payment, compensation or other benefits provided to you in connection with
your employment termination is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and you are a specified employee as defined in Section 409A(2)(B)(i), no
part of such payments shall be paid before the day that is six (6) months plus
one (1) day after the date of termination (the “New Payment Date”) if necessary
to avoid adverse treatment under Section 409A of the Code. The aggregate of any
payments that otherwise would have been paid to you during the period between
the date of termination and the New Payment Date shall be paid to you in a lump
sum on such New Payment Date. Thereafter, any payments that remain outstanding
as of the day immediately following the New Payment Date shall be paid without
delay over the time period originally scheduled, in accordance with the terms of
this letter agreement.

     
(LOGO) [b70152ipb7015203.gif]
  One Kendall Square, Building 1400 • Cambridge MA 02139 • Main Tel:
617.995.9800 • Main Fax: 617.995.9030 • www.idenix.com

 



--------------------------------------------------------------------------------



 



David Standring, Ph.D.
May 14th, 2008
Page 3 of 5
Separation Agreement and Release of Claims A Condition Precedent. The obligation
of Idenix to make any of the payments or provide any of the benefits described
above upon a termination of employment, including upon a termination without
cause or a termination following a change of control, is expressly conditioned
upon the execution, delivery and honor by you of a Separation Agreement and
Release of Claims in the form then used by the Company. Such document shall
include, without limitation, a complete release of all claims by you, affirmance
of your obligations of confidentiality, non-compete, non-solicit and ownership
of inventions, and covenants by you of confidentiality, cooperation and
non-disparagement.
Disclosure of Inventions: In consideration of your employment by the Company,
you will make full and prompt disclosure to Idenix of all inventions,
improvements, modifications, discoveries, creations, methods, processes and
developments which are created, made, or reduced to practice by you alone, under
your direction or with others in connection with or relating to Idenix’s then
present or planned business or research and development activities during the
term of your employment, whether or not such developments are patentable or
protected as confidential information, and whether or not such developments are
made or conceived during normal working hours or on or off the premises of
Idenix (all of which are hereinafter collectively termed “Developments”).
Assignment of Inventions: In consideration of your employment by the Company,
you agree to assign and do hereby assign to Idenix all your title, interests and
rights, including, without limitation, intellectual property rights, in and to
any and all Developments, and you agree to assign to Idenix any and all patents
and patent applications arising from such Developments, and to execute and
deliver such assignments, patents and patent applications and other documents
(including, without limitation, power of attorney) as Idenix may direct.
Additionally, you agree to cooperate fully with Idenix both during and after the
term of your employment, to enable Idenix to secure and maintain rights in said
Developments assigned to Idenix in any and all countries. In the event that any
of such Developments are by operation of applicable law excluded from this
assignment, you agree that Idenix shall have a non-exclusive, fully paid license
to use for all purposes any such Developments not assigned to Idenix.
No Conflict: In consideration of your employment by the Company, you hereby
represent that you are not bound by the terms of any agreement with any previous
employer or other party to refrain from competing, directly or indirectly, with
the business of such previous employer or any other party. You further represent
that your acceptance of this offer of employment and employment by Idenix does
not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by you in confidence or in trust prior
to your employment with Idenix.
Nonsolicitation of employees: In consideration of your employment by the Company
you shall not, without the express prior written approval of the Company, either
directly or indirectly, knowingly solicit any employee of the Company or it’s
affiliates (or any employee who was employed by the Company or any of it’s
affiliates) at any time within your employment with the Company and a period of
one year following the termination of your employment.
Noncompetition: In consideration of your employment by the Company, you shall
not, without the express written approval of the Company, engage in a
“Competitive Business”, directly or indirectly, as an individual, partner,
shareholder, director, officer, principal, agent, employee, trustee, consultant,
or in any relationship or capacity, in any geographic location in which the
Company or any of it’s Affiliates is engaged in business during your employment
and a period of one (1) year after termination in the event Idenix terminates
your employment for reasons other than Cause. For purposes of clarification, the
noncompetition provision shall not apply at any time

     
(LOGO) [b70152ipb7015203.gif]
  One Kendall Square, Building 1400 • Cambridge MA 02139 • Main Tel:
617.995.9800 • Main Fax: 617.995.9030 • www.idenix.com

 



--------------------------------------------------------------------------------



 



David Standring, Ph.D.
May 14th, 2008
Page 4 of 5
during which the company is not paying severance in accordance with the
termination section of this agreement. The term “Competitive Business” shall
mean a commercial, for profit entity that discovers, develops and commercializes
therapeutics for the treatment of HBV, HCV and HIV.
Enforcement: If you breach any provision of the non-solicitation or
non-competition sections, the Company will suffer irreparable injury. It is
therefore agreed that the Company shall have the right, if permitted by a court
of the applicable jurisdiction, to enjoin any such breach, without posting any
bond. You agree to waive the adequacy of a remedy at law as a defense to such
relief. The existence of this right to injunctive, or other equitable relief,
shall not limit any other rights or remedies which the Company may have at law
or in equity including, without limitation, the right to monetary, compensatory
and punitive damages. You acknowledge and agree that the provisions of this
section are reasonable and necessary for the successful operation of the
Company. In the event a court of competent jurisdiction determines that you have
breached your obligations in any material respect under this section (other than
through the issuance of an injunction issued without a determination on the
merits), the Company, in addition to pursuing all available remedies, at law or
otherwise, and without limiting its right to pursue the same, shall be entitled
to cease all payments due to you according to this agreement as of the date of
such determination.
Please sign both copies of this letter indicating your acceptance and return one
copy to me at your earliest convenience but in any event no later than May 16,
2008. The second copy of this letter is for your records.
Very truly yours,
/s/ Jean-Pierre Sommadossi
Jean-Pierre Sommadossi
Chairman and Chief Executive Officer
ACCEPTED as of this 14th day of May, 2008
David Standring
/s/ David Standring

     
(LOGO) [b70152ipb7015203.gif]
  One Kendall Square, Building 1400 • Cambridge MA 02139 • Main Tel:
617.995.9800 • Main Fax: 617.995.9030 • www.idenix.com

 



--------------------------------------------------------------------------------



 



David Standring, Ph.D.
May 14th, 2008
Page 5 of 5
Appendix A
“Change in Control” shall mean:
     (i) any “person,” as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, becomes a “beneficial owner,” as such term is
used in Rule 13d-3 promulgated under that act, of fifty percent (50%) or more of
the Voting Stock of the Company, or Novartis Pharma AG disposes of its entire
interest in the Company’s Voting Stock;
     (ii) the Company adopts any plan of liquidation providing for the
distribution of all or substantially all of its assets;
     (iii) all or substantially all of the assets or business of the Company is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of the Company immediately prior to such merger, consolidation or
other transaction beneficially own, directly or indirectly, at least fifty
percent (50%) of the Voting Stock or other ownership interests of the entity or
entities, if any, that succeed to the business of the Company); or
     (iv) the Company combines with another company and is the surviving
corporation but, immediately after the combination, the shareholders of the
Company immediately prior to the combination hold, directly or indirectly, fifty
percent (50%) or less of the Voting Stock of the combined company (there being
excluded from the number of shares held by such shareholders, but not from the
Voting Stock of the combined company, any shares received by affiliates of such
other company in exchange for stock of such other company).
     For purposes of this definition of “Change in Control” the “Company” shall
include any entity that succeeds to all or substantially all of the business of
the Company and “Voting Stock” shall mean securities of any class or classes
having general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.
“Termination for Cause” shall be the result of:
(i) willful fraud or willful material dishonesty in connection with the
Employee’s employment by the Company; (ii) intentional failure by the Employee
to substantially perform the Employee’s duties hereunder or gross neglect in the
performance of such duties; (iii) gross misconduct by the Employee that is
materially detrimental to the Company’s reputation, goodwill or business
operations; (iv) a breach of any of the Employee’s covenants; or (v) the
conviction of, or plea of nolo contendere to, a charge of commission of a
felony; provided that prior to any Termination for Cause Employee is given
written notice with specificity of any such reasons and a reasonable opportunity
to cure if such a cure is reasonably possible.

     
(LOGO) [b70152ipb7015203.gif]
  One Kendall Square, Building 1400 • Cambridge MA 02139 • Main Tel:
617.995.9800 • Main Fax: 617.995.9030 • www.idenix.com

 